Per Curiam.

The plaintiffs may have lost a trial, but they have been negligent on their part. They should have put the bail-bond in suit in January vacation. It is not a loss of trial alone, which will prevent our interfering to relieve in these cases, but that loss must be without neglect on the part of the plaintiff, and must be occasioned by the delay of the defendant, after bail is called for. If a different practice was allowed, a plaintiff would be tempted to wait a term or longer, and thus ensnare the bail. The court will always stay proceedings, if application be made for that purpose, on the return of the bail-bond writ.
Let the proceedings be stayed on payment of costs.